Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-18 of this application is patentably indistinct from claim 1-20 of Application No. 16/939400. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/939400. Claims 1-18 of the instant application disclose a method of controlling a turntable of a cooking appliance by altering the speed of rotation of a turntable while the cooking appliance is applying power to heat a foodstuff. Claims 1-20 of the 16/939400 further disclose the cooking appliance with the method of controlling a turntable of the instant application nested inside the apparatus claims.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 9, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US20220141928A1 Hong.
Regarding claim 1, Hong teaches: 
A method of operating a cooking appliance (abstract), the method comprising: receiving, by a controller (controller 101) of the cooking appliance (system 1000), an input indicating a time of a cooking operation (par. 87 to 88); 
activating a motor (par. 82) to rotate a turntable (platform 160) within a cooking cavity (microwave chamber 102) defined in a casing of the cooking appliance (fig. 1 shows microwave chamber 102 within system 1000) throughout the time of the cooking operation (par. 56); 
activating a microwave module (EM wave generator 170) to deliver microwave energy into the cooking cavity during at least a portion of the rotation of the turntable (par. 55; par. 75; par. 79; par. 81; par. 85); and varying at least one of a speed of the rotation of the turntable and a duty cycle of the microwave module during the cooking operation (par. 82 teaches varying speed of rotation which may be constant or altered during operation).

Regarding claim 2, Hong teaches:
wherein varying at least one of the speed of the rotation of the turntable and the duty cycle of the microwave module during the cooking operation comprises rotating the turntable at a first speed and rotating the turntable at a second speed higher than the first speed after the rotating the turntable at the first speed (par. 77 teaches The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160; par. 82 teaches the speed of rotation may be a constant speed, or may be altered during operations so it is anticipated that a speed change during a cooking operation is known by a person of ordinary skill in the art). 

Regarding claim 3, Hong teaches:
wherein varying at least one of the speed of the rotation of the turntable and the duty cycle of the microwave module during the cooking operation comprises rotating the turntable at a first speed and rotating the turntable at a second speed lower than the first speed after the rotating the turntable at the first speed (par. 77 teaches the calculation of θ′ which indicates that The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160. A small movement of the platform 160 may result in a slow movement of the platform 160) .  

Regarding claim 4, Hong teaches:
wherein varying at least one of the speed of the rotation of the turntable and the duty cycle of the microwave module during the cooking operation comprises varying the duty cycle of the microwave module during the cooking operation (par. 77 teaches the calculation of θ′ which indicates that The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160. A small movement of the platform 160 may result in a slow movement of the platform 160).   

Regarding claim 5, Hong teaches:
wherein the duty cycle of the microwave module comprises a total time duration of the duty cycle, the total time duration of the duty cycle comprising an on portion and an off portion (par. 75), and wherein varying the duty cycle during the cooking operation comprises performing the on portion of the total time duration of a first duty cycle before the off portion of the total time duration of the first duty cycle (par. 75), the first duty cycle corresponding to a first revolution of the turntable, followed by performing the on portion of the total time duration of a subsequent duty cycle after the off portion of the total time duration of the subsequent duty cycle, the subsequent duty cycle corresponding to a subsequent revolution of the turntable (par. 77 teaches the calculation of θ′ which indicates that The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160. A small movement of the platform 160 may result in a slow movement of the platform 160 and par. 79 to 82 teach the calculation of a rotation plan based upon θ′ and a heat trajectory based upon the temperature of the food, it is anticipated by the formulas taught in Hong such that the rotation speeds up and slows down according to an optimized rotation plan for heating the food) 

Regarding claim 9, Hong teaches:
A method of operating a cooking appliance (abstract), the method comprising: receiving, by a controller (controller 101) of the cooking appliance (system 1000), an input indicating a time of a cooking operation (par. 87 to 88); activating a motor (par. 82) to rotate a turntable (platform 160) within a cooking cavity (microwave chamber 102) defined in a casing of the cooking appliance (fig. 1 shows microwave chamber 102 within system 1000) at a first speed during a first portion of the time of the cooking operation and at a second speed different from the first speed during a second portion of the time of the cooking operation (par. 77 teaches The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160; par. 82 teaches the speed of rotation may be a constant speed, or may be altered during operations so it is anticipated that a speed change during a cooking operation is known by a person of ordinary skill in the art); and activating a microwave module (EM wave generator 170) to deliver microwave energy into the cooking cavity during at least a portion of the cooking operation.  

Regarding claim 10, Hong teaches:
wherein the first speed is higher than the second speed (par. 77 teaches The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160; par. 82 teaches the speed of rotation may be a constant speed, or may be altered during operations so it is anticipated that a speed change during a cooking operation is known by a person of ordinary skill in the art).  

Regarding claim 11, Hong teaches:
wherein the first speed is lower than the second speed (par. 77 teaches the calculation of θ′ which indicates that The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160. A small movement of the platform 160 may result in a slow movement of the platform 160).  

Regarding claim 14, Hong teaches: 
A method of operating a cooking appliance (abstract), the method comprising: receiving, by a controller (controller 101) of the cooking appliance (system 1000), an input indicating a time of a cooking operation (par. 87 to 88); 
activating a motor (par. 82) to rotate a turntable (platform 160) within a cooking cavity (microwave chamber 102) defined in a casing of the cooking appliance  (fig. 1 shows microwave chamber 102 within system 1000) throughout the time of the cooking operation (par. 56); 
activating a microwave module (EM wave generator 170) to deliver microwave energy into the cooking cavity during at least a portion of the rotation of the turntable (par. 55; par. 75; par. 79; par. 81; par. 85); 
and varying a duty cycle of the microwave module during the cooking operation (par. 82 teaches varying speed of rotation which may be constant or altered during operation).  

Regarding claim 15, Hong teaches: 
wherein the duty cycle of the microwave module comprises a total time duration of the duty cycle, the total time duration of the duty cycle comprising an on portion and an off portion (par. 75), and wherein varying the duty cycle during the cooking operation comprises performing the on portion of the total time duration of a first duty cycle before the off portion of the total time duration of the first duty cycle (par. 75), the first duty cycle corresponding to a first revolution of the turntable, followed by performing the on portion of the total time duration of a subsequent duty cycle after the off portion of the total time duration of the subsequent duty cycle, the subsequent duty cycle corresponding to a subsequent revolution of the turntable (par. 77 teaches the calculation of θ′ which indicates that The speed of movement of the platform 160 may depend on the calculated θ′. A calculated θ′ that requires a larger movement may result in a faster movement of the platform 160. A small movement of the platform 160 may result in a slow movement of the platform 160 and par. 79 to 82 teach the calculation of a rotation plan based upon θ′ and a heat trajectory based upon the temperature of the food, it is anticipated by the formulas taught in Hong such that the rotation speeds up and slows down according to an optimized rotation plan for heating the food) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 8, 12, 13, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20220141928A1 Hong in view of US6166363A Shon. 
Regarding claim 6, Hong does not teach wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap.  Shon teaches, wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap (Fig. 3 teaches the rotations of the turn table column 8 lines 34 to 49 and fig. 6 teaches the microwave and turntable operations in ST10 to ST19 column 8 lines 14 to 68 and column 9 lines 1 to 24).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap, as suggested and taught by Shon, for the purpose of providing the advantage to have defrosting method for the microwave oven (column 4 lines 13 to 14).

Regarding claim 7, Shon teaches, wherein each portion defines an arc length (detecting positions P1, P2, P3, P4, . . . , Pn-3, Pn-2, Pn-1, Pn column 6 lines 1 to 5), and the arc lengths of all of the portions collectively add up to three hundred and sixty degrees (fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein each portion defines an arc length, and the arc lengths of all of the portions collectively add up to three hundred and sixty degrees, as suggested and taught by Shon, for the purpose of providing the advantage that the microcomputer 12 calculates the difference between the data obtained from a certain turntable rotation period and the following turntable rotation period, and variably adjusts the magnetron power-on period for the next turntable rotation period in accordance with the calculated difference (column 6 lines 34 to 43).

Regarding claim 8, Shon teaches, wherein an arc length of each portion is equivalent to an arc length of every other portion (fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein an arc length of each portion is equivalent to an arc length of every other portion, as suggested and taught by Shon, for the purpose of providing the advantage that the microcomputer 12 calculates the difference between the data obtained from a certain turntable rotation period and the following turntable rotation period, and variably adjusts the magnetron power-on period for the next turntable rotation period in accordance with the calculated difference (column 6 lines 34 to 43).

Regarding claim 12, Hong does not teach wherein the first portion of the time of the cooking operation occurs before the second portion of the time of the cooking operation.  Shon teaches, wherein the first portion of the time of the cooking operation occurs before the second portion of the time of the cooking operation(Fig. 3 teaches the rotations of the turn table column 8 lines 34 to 49 and fig. 6 teaches the microwave and turntable operations in ST10 to ST19 column 8 lines 14 to 68 and column 9 lines 1 to 24).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein the first portion of the time of the cooking operation occurs before the second portion of the time of the cooking operation, as suggested and taught by Shon, for the purpose of providing the advantage to have defrosting method for the microwave oven (column 4 lines 13 to 14).

Regarding claim 13, Hong and Shon disclose the claimed invention except for the rearrangement of wherein the first portion of the time of the cooking operation occurs after the second portion of the time of the cooking operation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first portion of the time of the cooking operation occurs after the second portion of the time of the cooking operation, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first portion and second portion in time for the purpose of providing the advantage to have defrosting method for the microwave oven (column 4 lines 13 to 14)

Regarding claim 16, Hong does not teach wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap.  Shon teaches, wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap (Fig. 3 teaches the rotations of the turn table column 8 lines 34 to 49 and fig. 6 teaches the microwave and turntable operations in ST10 to ST19 column 8 lines 14 to 68 and column 9 lines 1 to 24).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein activating the motor to rotate the turntable within the cooking cavity comprises rotating the turntable through a plurality of revolutions, wherein varying the duty cycle of the microwave module comprises activating the microwave module over a portion of each revolution of the plurality of revolutions, and the portions do not overlap, as suggested and taught by Shon, for the purpose of providing the advantage to have defrosting method for the microwave oven (column 4 lines 13 to 14).

Regarding claim 17, Shon teaches, wherein each portion defines an arc length (detecting positions P1, P2, P3, P4, . . . , Pn-3, Pn-2, Pn-1, Pn column 6 lines 1 to 5), and the arc lengths of all of the portions collectively add up to three hundred and sixty degrees.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein each portion defines an arc length, and the arc lengths of all of the portions collectively add up to three hundred and sixty degrees, as suggested and taught by Shon, for the purpose of providing the advantage that the microcomputer 12 calculates the difference between the data obtained from a certain turntable rotation period and the following turntable rotation period, and variably adjusts the magnetron power-on period for the next turntable rotation period in accordance with the calculated difference (column 6 lines 34 to 43).

Regarding claim 18, Shon teaches, wherein an arc length of each portion is equivalent to an arc length of every other portion (fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hong reference, such that wherein an arc length of each portion is equivalent to an arc length of every other portion, as suggested and taught by Shon, for the purpose of providing the advantage that the microcomputer 12 calculates the difference between the data obtained from a certain turntable rotation period and the following turntable rotation period, and variably adjusts the magnetron power-on period for the next turntable rotation period in accordance with the calculated difference (column 6 lines 34 to 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761